     Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 1 of 12



                                    United States District Court
                                    Southern District of Texas
                                         Laredo Division

Master Sergeant Jesus Marchan,                   §
        plaintiff,                               §
                                                 §
vs.                                              §                    Civil Action No. 5:20-CV-91
                                                 §
G4S Secure Solutions, Inc., Karen Johnson,       §
Norma Cortez Lopez, Alfredo De Los Santos,       §
and Danois Montoya,                              §
       defendants.                               §




                      Plaintiffs’ 1st Amended Complaint (Petition)


Now Comes Master Sergeant Jesus Marchan and files this his first amended complaint
(petition) complaining of G4S Secure Solutions, Inc., Karen Johnson, Norma Cortez Lopez,
Alfredo De Los Santos, and Danois Montoya, and would respectfully show the Court:

Amendment by

1.       Plaintiff files this first amended complaint (petition) as a matter of course within 21
days of the filing of defendants’ answer and 12(b)(6) motion. Fed. R. Civ. P. 15(a)(1)(B).


Discovery Control Plan

2.       Plaintiff requests discovery be conducted under Level 2 according to Texas Rule of
Civil Procedure 190.3.
     Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 2 of 12



Relief

3.        Plaintiff seeks monetary relief over $1,000,000.00. TEX. R. CIV. P. 47(c)(5).


Parties

4.        Plaintiff Jesus Marchan is a natural person, Texas citizen, and was a resident of Webb
County, Texas during the accrual of the claims made the basis of this suit.

5.        Defendant G4S Secure Solutions, Inc. does business in Texas and has appeared in
this suit.


6.        Norma Cortez Lopez is a natural person doing business in Texas and has appeared
in this suit.

7.        Karen Johnson is a natural person doing business in Texas and has appeared in this
suit.

8.        Alfredo De Los Santos is a natural person doing business in Texas and has appeared
in this suit.

9.        Danois “Danny” Montoya is a natural person doing business in Texas and has

appeared in this suit.


Venue

10.       Venue of this suit in Webb County is proper because all or a substantial part of the
acts and events giving rise to these claims occurred here. TEX. CIV. PRAC. & REM. CODE
ANN. § 15.002 (West, Westlaw through 2019 Reg. Sess.).




                                            Page 2 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 3 of 12



Jurisdiction

11.     This Court has subject matter jurisdiction over the lawsuit as the amount in
controversy exceeds this Court’s minimum jurisdictional requirements. TEX. CONST. ART. 5, §
8; TEX. GOV’T CODE ANN. §§ 24.007, 24.008 (West, Westlaw through 2019 Reg. Sess.).


Statement of Facts

A Wounded Warrior Meets the World’s Largest

12.     Jesus Marchan is a retired combat veteran of the United States Army, honorably

discharged after serving more than 21–years and achieving the rank of Master Sergeant (E8).
Master Sergeant Marchan served in harm’s way in Bosnia from 2001–2002 and Afghanistan
from 2005–2006. Like many veterans, in exchange for his service he received a 100%
disability rating.

13.     G4S Secure Solutions, Inc. is the world’s largest security company when measured by
its revenues, has operations in more that ninety countries, and is the world’s third–largest
private employer with 570,000 employees. G4S has written anti-harassment and
discrimination policies that are designed to protect its employees. G4S claims that over 26%
of its employees are military veterans, and that it has earned awards for its treatment of its
employee veterans.


14.     In 2014, Master Sergeant Marchan was cleared by a psychiatrist and qualified for a
job with G4S. He passed a medical exam and possessed the required commercial driver’s
license. Master Sergeant Marchan’s 100% disability rating did not impair his ability to
reasonably perform his job duties. He started as a manager, then during his five–year tenure
he was promoted to Captain and Sector Manager.




                                          Page 3 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 4 of 12



15.     Not surprisingly, the character and training that brought survival and success to
Master Sergeant Marchan while in the Military also served him well in the private sector.
While at G4S, he created a nationwide tracking report system, computerized the local Laredo
office, and developed a phone forwarding system. Because of his performance and
leadership, he was the number two employee for promotion to Operations Manager.

16.     Despite Master Sergeant’s team–oriented, objective–first management style, his
individual achievement and excellence nonetheless engendered jealousy amongst some of his
superiors that did not possess his disciplined drive and commitment. Unfortunately, Master

Sergeant Marchan would again encounter enemies determined to undermine his efforts and
hard work.

G4S Exposes Master Sergeant Marchan’s Inner Battle Scars

17.     Defendants Karen Johnson and Norma Cortez Lopez were Master Sergeant
Marchan’s G4S supervisors who were determined to sabotage his much–deserved
professional advancement. And to do so they were willing to use his Service–inflicted
disabilities against him. Their hostile designs were displayed in several incidents.

18.     While defendant Cortez Lopez was admonishing Sergeant Master Marchan for a

minor miscommunication that had already been resolved, he asked if he had violated a stated
policy. When defendant Cortez Lopez could not identify an applicably policy, she told him
in response “We just don’t do that,” to which he replied “’We don’t do that’ is not a policy.”
Defendant Cortez Lopez then screamed “This isn’t the Army,” to which Master Sergeant
Marchan said “The Army is the most efficient organization that I have witnessed to date.”

19.     Defendant Cortez Lopez, while serving as a G4S Operations Manager, in front of
other G4S employees asked Master Sergeant Marchan “How are you doing with your




                                          Page 4 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 5 of 12



medications?” Surprised and guarded, Master Sergeant Marchan replied “What medication?”
Defendant Cortez Lopez then said “are you off your meds” because she thought he was
falling asleep, but Master Sergeant Marchan clarified that he was meditating, which he was
previously taught and advised to do by his psychiatrist. Defendant Cortez Lopez nonetheless
reported to the G4S corporate office that Master Sergeant Marchan fell asleep in her
presence. She then referred Master Sergeant Marchan for a “fit for duty” evaluation and told
his evaluator that he carried a weapon.

20.    Defendant Alfredo De Los Santos, a G4S driver, had openly said “Don’t trust

combat veterans, they’re not all there.” Co–worker Octavio Galindo told Defendant De Los
Santos to watch what he says because it could affect every veteran working for G4S.
According to co-worker Jesus Rossel, defendant De Los Santos later admitted telling
defendants Cortez Lopez and Karen Johnson “you can’t trust those guys,” referring to G4S
employees that were disabled combat veterans.

21.    Master Sergeant Marchan filed his charge of discrimination against G4S. He was
flagged as being at a high rate for suicide by the Veterans Administration and started seeing a
new psychologist.

G4S Exploits Master Sergeant Marchan’s Disability


22.    In retaliation for Master Sergeant Marchan’s Equal Employment Opportunity
Complaint, G4S began targeting any employees viewed as troublemakers. Supervisors began
micromanaging employees and copying their supervisors on emails.

23.    A driver on Master Sergeant Marchan’s team accidently struck and killed a
pedestrian. Master Sergeant Marchan was “on call” at the time, but he takes prescribed
medication to sleep and uses a CPAP (continuous positive airway pressure) machine and




                                          Page 5 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 6 of 12



thus did not respond to telephone calls advising him of the accident. Defendant Danny
Montoya, a G4S Program Director and Master Sergeant Marchan’s immediate supervisor,
knew of the CPAP machine and sleep medication. The G4S employee on duty appropriately
responded to the pedestrian fatality, but defendant Montoya nonetheless placed Master
Sergeant Marchan on leave. Master Sergeant Marchan possesses a commercial driver’s
license and drives for G4S, so he is expected to be well rested to protect his occupants and
the public as mandated by applicable federal regulations.

24.     Defendant Karen Johnson then succeeded defendant Cortez Lopez as Operations

Manager. Defendant Johnson proceeded to manufacture three separate union grievances
against Master Sergeant Marchan. First, Master Sergeant Marchan had designed a shift
schedule that allowed bidding for shifts according to employee seniority. All the affected
employees liked Master Sergeant Marchan’s system. Defendant Johnson incorrectly claimed
this shift schedule violated the applicable collective bargaining agreement. The changing of
this shift schedule damaged employee morale. Master Sergeant Marchan filed his second
charge of discrimination with the EEOC because he was being retaliated against for the
filing of his first charge of discrimination.

25.     Second, Karen Johnson began manipulating computer data on mission start times to

make Marchan’s Laredo sector appear tardy and causing operational expenses. Defendant
Johnson did not similarly manipulate data for other sectors. Third, defendant Johnson
overrode Master Sergeant Marchan’s managerial discretion and began disciplining his
employees for minor infractions causing workplace dissatisfaction when his prior coaching
and counseling had an established history of being more productive.

G4S Ends Master Sergeant Marchan’s Promising Career

26.     G4S’s prolonged campaign against Master Sergeant Marchan consisted of:




                                            Page 6 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 7 of 12



         denigrating him for his past military service;

         publicizing his medical condition and disability and using it against him;

         defaming his mental stability and reliability;

         disciplining him for his known medical condition and placing him on leave for an
          incident that was handled appropriately; and


         eroding his managerial discretion and manipulating information to impugn his job
          performance.

Not surprisingly, Master Sergeant Marchan withstood this campaign of harassment and
would not quit his job—if bombs and bullets did not stop him in Bosnia and Afghanistan,
then neither would workplace discrimination in Texas. G4S was ultimately forced to
terminate Master Sergeant Marchan’s employment on April 29, 2019. He filed a third charge
of discrimination with the EEOC and his right to sue letter was issued on February 27, 2020.

27.       G4S has a history of terminating other disabled combat veterans, including those
that were going to corroborate Master Sergeant Marchan’s complaints. G4S Secure
Solutions, Inc.’s carefully–crafted public image of being a pro–military employer is a facade
that will crumble due to its repeated acts of hypocrisy towards Master Sergeant Marchan and
other similarly situated disabled combat veterans.

28.       Master Sergeant Marchan was earning $35.70/hour at the time he was unlawfully
terminated by G4S.




                                            Page 7 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 8 of 12



Unlawful Employment Disability Discrimination

29.       Defendants intentionally committed unlawful employment practices by
discriminating, adversely affecting, retaliating, and discharging Master Sergeant Marchan as a
result of his 100% total disability inflicted as a result of his armed military service in Bosnia
and Afghanistan in defense of this country. Master Sergeant Marchan’s mediation practices
and off–duty use of sleep medication and a CPAP machine are mental and physical
limitations that were known to G4S and could have been reasonably accommodated without
undue hardship. Master Sergeant Marchan’s disability was the motivating factor in

defendants’ unlawful employment practices against him.

30.       Master Sergeant Marchan is asserting claims under Texas law only and is not seeking
recovery under federal law.


Negligence

31.       Defendant G4S Secure Solutions, Inc. negligently hired, retained, and supervised co–
defendants Cortez Lopez, Johnson, De Los Santos, and Montoya which was the proximate
cause of the damages suffered by Master Sergeant Marchan. This negligence includes, but is
not limited to, allowing employees to: (1) insult prior military combat service; (2) disclose

without authorization privileged medical information for purposes of harassment; (3)
challenge without cause mental stability; (4) discipline without cause a disability; and (5)
falsifying information to discredit job performance.


Invasion of Privacy

32.       Defendants intentionally intruded on Master Sergeant Marchan’s solitude, seclusion,
or private affairs, which would be highly offensive to reasonable persons, and thereby caused
injury.




                                           Page 8 of 12
  Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 9 of 12



Defamation

33.    Defendants maliciously or negligently made and published defamatory, false
statements of fact regarding Master Sergeant Marchan causing him injury.


Intentional Infliction of Emotional Distress

34.    Defendants acted intentionally or recklessly in committing conduct that was extreme
and outrageous, proximately causing Master Sergeant Marchan severe emotional distress


Malice/Gross Negligence

35.    Defendants acted with malice or reckless indifference against the state–protected
rights of Master Sergeant Marchan. Defendants committed malice and gross negligence that
proximately caused the workplace discrimination, retaliation against, and discharge of Master
Sergeant Marchan. Publicly releasing privileged medical information in order to question the
mental stability of a disabled combat veteran—without cause—for purposes of humiliating
him and forcing his resignation constituted malice and gross negligence. Disciplining a
combat veteran for his disability and falsifying data to reprimand him in order to force him
to quit his job constitutes malice and gross negligence. Viewed objectively from the
standpoint of defendants, their acts and omissions departed from the ordinary standard of
care to such an extent that they created an extreme degree of risk of harming others, and
they had actual subjective awareness of the risk involved and choose to proceed in conscious

indifference to the rights safety, or welfare of others. The conduct of defendants posed a
likelihood of serious injury to Master Sergeant Marchan.




                                         Page 9 of 12
 Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 10 of 12



Damages

36.      Master Sergeant Marchan has suffered past and future economic and non–economic
damages, including, lost wages, back and front pay, benefits, pain and suffering, mental
anguish, emotional distress, humiliation, embarrassment, and loss of fringe benefits. Master
Sergeant Marchan is further entitled to punitive damages and pre and post–judgment interest
and costs of court.


Attorneys’ & Expert Fees

37.      Master Sergeant Marchan is entitled to a recover of attorneys’ fees and expert
witness fees.


Conditions Precedent

38.      All conditions precedent incident to filing this suit have been performed or have
occurred.


Jury Demand

39.      Master Sergeant Marchan demands a jury trial and tenders herewith the associated
fee. Tex. R. Civ. P. 216.


Prayer

40.      Wherefore, Premises Considered, Master Sergeant Marchan respectfully requests the
Court sets this matter for jury trial, and upon receipt of a verdict, enter a judgment that
Master Sergeant Marchan recover all pecuniary and non–pecuniary monetary damages,
together with attorneys’ fees, punitive damages, costs of court, pre and post–judgment




                                          Page 10 of 12
 Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 11 of 12



interest, and that plaintiff be granted any further relief, both general and special, at law or in
equity, to which he may be justly entitled to receive.




Respectfully submitted,



By:     /s/Baldemar Garcia Jr.
        Baldemar Garcia Jr.
        Texas Bar No. 00790740
        bgarcia@pmbglaw.com
        Person Mohrer Morales Boddy Garcia Gutierrez (PMBG), PLLC
        602 East Calton Road, Suite 202
        Laredo, Texas 78041
        voice 956.727.4411
        facsimile 956.727.7765




By:     ____________________
        George Altgelt
        State Bar Number 24045401
        219 E. Del Mar, Ste. 2
        Laredo, Texas 78041
        Phone (956) 725-4400
        Fax (956) 725-4401

attorneys for plaintiff Jesus Marchan




                                           Page 11 of 12
 Case 5:20-cv-00091 Document 9 Filed on 07/02/20 in TXSD Page 12 of 12



Certificate of service

Plaintiff ’s first amended complaint (petition) was served on all counsel of record by e-mail
notification from the DCECF on July 2, 2020. Fed. R. Civ. P. 5.

Kelly Eisenlohr-Moul
Dinsmore & Shohl LLP
1100 Peachtree Street, Suite 950
Atlanta, Georgia 30309
Kelly.eisenlohr-moul@dinsmore.com




/s/Baldemar Garcia Jr.
Baldemar Garcia Jr.




                                         Page 12 of 12
